Citation Nr: 0115410	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1997 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  However, the October 1997 action was not the 
first with respect to a claim of service connection for PTSD.  
In July 1978, service connection was denied for a nervous 
disorder and that decision became final.  See 38 C.F.R. 
§ 19.118 (1978).  Thereafter, claims of service connection 
for a nervous disorder, and later PTSD, were denied by the RO 
and the Board, with the most recent final denial being by the 
RO in November 1995.  See 38 C.F.R. § 20.1103 (2000).  See RO 
decisions dated in May 1981, May 1989, and November 1995; 
Board decision dated in October 1992.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


FINDINGS OF FACT

1.  In November 1995, an application to reopen a claim of 
service connection for PTSD was denied by the RO; the veteran 
did not appeal.

2.  Evidence received since the November 1995 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD brought about by his 
military service in the Republic of Vietnam.  However, the 
Board notes that the veteran's current claim of service 
connection is not his first such claim.  As noted above, in 
July 1978, the RO denied the veteran's claim of service 
connection for a nervous disorder because service medical 
records did not show that he was diagnosed and treated for a 
psychiatric disorder while in military service.  Thereafter, 
in May 1981, the RO denied the veteran's application to 
reopen because additional evidence did not show that his 
psychiatric disorder was incurred in military service.  
Subsequently, the Board reviewed the claim in October 1992, 
and denied service connection for PTSD.  In November 1995, 
the RO denied an application to reopen the PTSD claim.

As a result of the previous denials, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the prior final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.156, 20.1103 (2000); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

Evidence available in November 1995 included numerous written 
statements from the veteran, as well as October 1989 personal 
hearing testimony in which the veteran described his 
stressors.  Specifically, the veteran claimed that, upon 
arriving in the Republic of Vietnam in November 1969, he was 
assigned to the 1st Engineer Battalion, 1st Infantry Division, 
headquarters company.  In December 1969, he volunteered to be 
a "tunnel rat."  From December 1969 to July 1970, he, along 
with others, explored tunnels found in an area occupied by 
the second and third corps, as well as in Cambodia.  The 
veteran reported that, sometimes, he had to explore as many 
as five tunnels a day.  Moreover, in the course of his duties 
as a "tunnel rat," he was fired upon by the enemy and was 
required to kill enemy soldiers at close range.  He also 
reported numerous episodes of hand-to-hand combat.  The 
veteran also reported that on April 4, 1970, while on an 
ambush patrol, his best friend "[redacted]" was killed by a mine 
that had been booby trapped.  The veteran also reported that 
he noticed that [redacted] arm had been blown off by the 
explosion.  He indicated that he had to help load body bags 
onto helicopters on numerous occasions.  He also reported 
that, on one occasion, he was thrown from a truck after it 
hit a land mine.

The record at the time of the November 1995 RO decision also 
contained service medical and personnel records, and a March 
1992 letter from the U.S. Army and Joint Services 
Environmental Support Group (ESG) along with a February 1970 
after-action report from the 1st Engineer Battalion, 1st 
Infantry Division.

Service medical records included a March 1971 consultation 
sheet which showed that the veteran was referred to the 
mental health clinic because of an anxiety problem.  His 
January 1972 separation examination was negative for 
complaints and/or a diagnosis of a psychiatric disorder.

Service personnel records show that the veteran served in the 
Republic of Vietnam with the Headquarters Company, 1st 
Engineer Battalion, 1st Infantry Division, from November 1969 
to April 1970.  Thereafter, he served with the 3rd Battalion, 
13th Artillery, 25th Infantry Division (first, with C battery, 
then with Headquarters Company, and again with C battery) 
from April 1970 to October 1970.  His military occupation was 
as a tank turret repair specialist.  His awards and 
decorations included the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal w/60 device, the Vietnam 
Service Medal, the Army Commendation Medal, and the Vietnam 
Civil Action Medal. 

The March 1992 letter from ESG indicated that "[a]lthough, we 
were unable to document that [the veteran] personally 
participated in tunnel rat operations, given his unit 
assignment during his Vietnam tour, it is possible that he 
performed duties as a tunnel rat."  ESG also reported that 
records submitted by the 1st Infantry Division indicated that 
elements of the division participated in ambush patrols 
during 1970.  However, daily staff journals from April 1970 
did not indicate that an ambush occurred on April 4, 1970. 

The record at the time of the November 1995 RO decision also 
included VA and private treatment records, dated from May 
1976 to March 1995, VA examinations dated in April 1981, May 
1981, and October 1995, and a February 1990 statement from 
the veteran's sister.  The medical records show the veteran's 
complaints and/or treatment for PTSD beginning in December 
1980.  See VA hospitalization summary for December 1980 to 
February 1981; VA Social Worker examination dated in April 
1981; VA treatment records dated in July 1987, December 1988, 
February 1990 to January 1991, July 1991, December 1992, 
January 1993, and February 1995; and VA examination dated in 
October 1995.  

Evidence received since the November 1995 RO denial consists 
of testimony provided at a January 2001 personal hearing and 
written statements from the veteran, as well as VA and 
private treatment records, dated from December 1980 to 
January 2000.

At the January 2001 personal hearing, as well as in writings 
to the RO, and at an August 1998 VA examination, the veteran 
again reported that his PTSD was caused by his experiences as 
a "tunnel rat" with the 1st Engineer Battalion, 1st Infantry 
Division while in the Republic of Vietnam in late 1969 and 
early 1970.  He related experiences dealing at close range 
with enemy soldiers, some of whom he killed.  At the January 
2001 hearing, the veteran reported that he had been a 
"tunnel rat" for only a short period.  He said that he went 
into twelve tunnels and encountered the enemy on four 
occasions.  Moreover, he testified that his only weapon while 
in a tunnel was a knife and the only other tunnel rat whose 
name he could remember was a Sergeant "[redacted]."  In addition, 
he reported that his artillery unit periodically went into 
Cambodia and during those times it was escorted by helicopter 
gun ships.  He indicated that, on one occasion during the dry 
season in 1970, his artillery unit (C battery, 3rd and/or 13th 
Company, 25th Infantry Division) crossed into Cambodia and 
was attacked by sniper and mortar fire.  

The private and VA treatment records, many of which are 
duplicates of previously submitted evidence, show the 
veteran's complaints and/or treatment for PTSD beginning in 
December 1980.  See VA hospitalization summary for December 
1980 to February 1981; VA treatment records dated in July 
1987, June to August 1998, October 1999, and January 2000; 
private treatment records from Dr. Melvin L. Blevins, dated 
from April 1994 to December 1995; private treatment records 
from Saint Thomas Hospital dated in January 1995; and VA 
examination dated in August 1998.

The Board finds that the newly received evidence tends to 
show nothing more than continued post-service treatment for 
PTSD and the veteran's repeated claims that his PTSD was 
caused by his experiences as a "tunnel rat" while in the 
Republic of Vietnam.  This is what was shown when the RO 
decided the claim in November 1995.  Even the arguments made 
since the November 1995 denial mirror those made previously.  
The veteran again argued that his PTSD arose out of the same 
in-service stressors that he had previously described and for 
which ESG had earlier sought corroborating evidence.  
Therefore, the Board finds that the newly received evidence 
tends to prove nothing that was not previously shown.  That 
the veteran continues to experience PTSD and claims that it 
was caused by his experiences as a "tunnel rat" while in the 
Republic of Vietnam is not new evidence within the context of 
38 C.F.R. § 3.156.

In so finding, the Board recognizes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
application to reopen.  While it is not entirely clear what 
Congress intended with respect to applications to reopen, it 
seems clear that the new duty to assist provisions do not 
apply until new and material evidence is submitted to reopen 
the underlying claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(f)).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, further action 
to assist the veteran is not required.  As for the 
notification requirements of the new law, the Board notes 
that, by the RO decision, the statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of what was required to substantiate his claim to 
reopen.  Consequently, the Board finds that no further action 
by the RO under the new law is required.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

